United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.G., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
San Antonio, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1385
Issued: December 4, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 22, 2013 appellant filed a timely appeal from a February 11, 2013 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. § 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that she sustained more than an eight percent
binaural hearing loss, for which she received a schedule award.
On appeal, appellant contends that with 15 years of government service, a schedule
award for an eight percent binaural hearing loss is insufficient for her “disability compensation.”

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 6, 2011 appellant, then a 46-year-old officer, filed an occupational disease
claim (Form CA-2) alleging that she sustained hearing loss in both ears due to factors of her
federal employment. By decision dated September 25, 2012, OWCP accepted the claim for
bilateral hearing loss due to noise and tinnitus.
On September 7, 2012 appellant filed a claim for a schedule award.
OWCP referred appellant and a statement of accepted facts to Dr. Gregory S. Rowin, an
otolaryngologist, for an otologic examination and an audiological evaluation. Dr. Rowin
performed an otologic evaluation of appellant on September 6, 2012 and audiometric testing was
obtained on his behalf. Testing at the frequency levels of 500, 1,000, 2,000 and 3,000 cycles per
second revealed the following: right ear 30, 25, 30 and 30 decibels; left ear 30, 25, 25 and 25
decibels. Dr. Rowin determined that appellant sustained mild bilateral sensorineural hearing loss
due to noise exposure in her federal employment.
On September 19, 2012 an OWCP medical adviser reviewed Dr. Rowin’s report and the
audiometric test of September 6, 2012. He concluded that, in accordance with the sixth edition
of the American Medical Association, Guides to the Evaluation of Permanent Impairment,
(A.M.A., Guides), appellant had an eight percent binaural hearing loss. He noted that the date of
maximum medical improvement was September 6, 2012.
By decision dated February 11, 2013, OWCP granted appellant a schedule award for
eight percent binaural (both) hearing loss. The period of the award was from September 6 to
December 26, 2012 to last 16 weeks.
LEGAL PRECEDENT
The schedule award provisions of FECA2 provide for compensation to employees
sustaining impairment from loss or loss of use of specified members of the body. FECA,
however, does not specify the manner in which the percentage loss of a member shall be
determined. The method used in making such determination is a matter which rests in the sound
discretion of OWCP. For consistent results and to ensure equal justice, the Board has authorized
the use of a single set of tables so that there may be uniform standards applicable to all
claimants. The A.M.A., Guides has been adopted by OWCP as a standard for evaluation of
schedule losses and the Board has concurred in such adoption.3 For schedule awards after
May 1, 2009, the impairment is evaluated under the sixth edition of the A.M.A., Guides.4

2

Id. at § 8107; 20 C.F.R. § 10.404.

3

See Bernard A. Babcock, Jr., 52 ECAB 143 (2000). See also 5 U.S.C. § 8107.

4

See D.T., Docket No. 12-503 (issued August 21, 2012); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Schedule Awards and Permanent Disability Claims, Chapter 2.808.5a (February 2013); see also Part 3 -- Medical,
Schedule Awards, Chapter 3.700.2 and Exhibit 1 (January 2010).

2

OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides. Using the frequencies of 500, 1,000, 2,000 and 3,000 cycles per second, the
losses at each frequency are added up and averaged. Then, the fence of 25 decibels is deducted
because, as the A.M.A., Guides points out, losses below 25 decibels result in no impairment in
the ability to hear everyday speech under everyday conditions. The remaining amount is
multiplied by a factor of 1.5 to arrive at the percentage of monaural hearing loss. The binaural
loss is determined by calculating the loss in each ear using the formula for monaural loss; the
lesser loss is multiplied by five, then added to the greater loss and the total is divided by six to
arrive at the amount of the binaural hearing loss. The Board has concurred in OWCP’s adoption
of this standard for evaluating hearing loss.5
ANALYSIS
The Board finds that the medical report submitted by Dr. Rowin conforms to applicable
criteria for evaluating hearing loss and thus constitutes the weight of the medical evidence.
OWCP’s medical adviser reviewed Dr. Rowin’s report and audiometric findings to find that
appellant had eight percent binaural hearing loss impairment. He properly applied OWCP’s
standardized procedures to the September 6, 2012 audiogram which recorded frequency levels at
the 500, 1,000, 2,000 and 3,000 cycles per second levels. Decibel losses of 30, 25, 30 and 30 in
the right ear totaled 115. The figure was divided by 4 resulting in an average loss of 28.8
decibels. From this number was subtracted the fence of 25 decibels to equal 3.8 decibels. This
figure was multiplied by the established factor of 1.5 to result in a six percent monaural hearing
loss for the right ear. The same calculations were applied to the left. The test results for the left
ear at the frequencies of 500, 1,000, 2,000 and 3,000 cycles per second revealed decibel losses of
30, 25, 25 and 25 decibels respectively, for a total of 105 decibels. Dividing this by 4, resulted in
an average hearing loss of 26.3 decibels, less the fence of 25 decibels to equal 1.3 decibels.
Multiplied by the established factor of 1.5, equaled a two percent monaural hearing loss for the
left ear. To calculate binaural hearing loss, the 2 percent monaural hearing loss for the left ear
was multiplied by 5, as it was the lesser loss, which equaled 10. As the procedures provide, he
then added 10 to the 6 percent hearing loss for the right ear, to obtain a total of 16 which was
divided by 6 in order to calculate a binaural hearing loss of 3 percent. Five percent was added
for appellant’s tinnitus impairment, per OWCP procedures, to obtain a total of eight percent.6
The record establishes that appellant has an eight percent binaural hearing loss.7
Section 8107 of FECA provides for payment of compensation for a specific number of
weeks as prescribed by the statute.8 With regard to appellant’s contention that she was entitled
5

See E.S., 59 ECAB 249 (2007); Donald Stockstad, 53 ECAB 301 (2002), petition for recon. granted (modifying
prior decision), Docket No. 01-1570 (issued August 13, 2002).
6

The A.M.A., Guides provide that “if the tinnitus interferes with [Activities of Daily Living (ADLs)], including
sleep, reading (and other tasks requiring concentration), enjoyment of quiet recreation, and emotional well-being, up
to 5 percent may be added to a measurable binaural hearing impairment.” See A.M.A., Guides, 249. See also
Robert E. Cullison, 55 ECAB 570 (2004); R.H., Docket No. 10-2139 (issued July 13, 2011).
7

See S.G., 58 ECAB 383 (2007).

8

5 U.S.C. § 8107.

3

to a schedule award for greater than an 8 percent binaural loss of hearing, section 8107(c)(13)(A)
of FECA provides that for a 100 percent loss of hearing in one ear, a claimant is entitled to 52
weeks’ compensation.9 Section 8107(c)(13)(B) provides that for a 100 percent loss of hearing of
both ears, a claimant is entitled to a maximum of 200 weeks’ compensation.10 As appellant
sustained an eight percent binaural hearing loss, she is entitled to 16 weeks of compensation,
which is what OWCP awarded.11
On appeal, appellant contends that with 15 years of government service, a schedule
award for an eight percent binaural hearing loss is insufficient for her disability compensation. A
schedule award is payable for loss or loss of use of those members of the body enumerated under
section 8107.12 Appellant is not entitled to a greater award because of the possible effect of the
employment injury on her ability to exercise, play sports or on her chances for advancement in
her employment. Impairment of a scheduled member is not proof of a loss of wage-earning
capacity.13
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that she sustained more than an eight
percent binaural (both ears) hearing loss, for which she received a schedule award.

9

Id. at § 8107(c)(13)(A).

10

Id. at § 8107(c)(13)(B).

11

The Board notes that for a 6 percent right ear hearing loss, appellant is only entitled to (52 weeks x 6 percent)
3.12 weeks of compensation and for her 2 percent left ear hearing loss, appellant is only entitled to (52 weeks x 2
percent) 1.04 weeks of compensation. Thus, appellant is entitled to more compensation for her 8 percent binaural
hearing loss (200 weeks x 8 percent = 16 weeks) than she would be for separate awards for her right and left ear loss
of hearing (3.12 weeks + 1.04 weeks = 4.16 weeks total).
12

See Ann L. Tague, 49 ECAB 453 (1998).

13

See Ted R. Soares, 38 ECAB 480 (1987).

4

ORDER
IT IS HEREBY ORDERED THAT the February 11, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 4, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

